Citation Nr: 1703282	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to an increased evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered this appeal in August 2011 and reopened these issues after finding sufficient new and material evidence was presented.  The Board then remanded these issues for additional development.  Subsequently, the Board considered this appeal again in February 2014, and remanded these issues for further development.  After this development was completed, the case returned to the Board for further appellate review.

The issues of entitlement to increased evaluations for the knees are being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for a low back disability.
 
2.  The Veteran experienced low back pain while in service. 

3.  Symptoms of the current low back disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4.  The current low back disability is not related to service.

5.  The Veteran has current diagnoses for gastric ulcers, helicobacter pylori, gastritis and gastroenteritis.

6.  Symptoms of the current gastrointestinal disorders were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7.  The current gastrointestinal disorders are not related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis and gastric ulcers are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, when there is a diagnosis of arthritis, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Low Back Disability

The Veteran contends that he developed a low back disability as a result of service.  In October 1978, the Veteran initially claimed that he had an injury due to an auto accident in May 1977.  In response to a November 1978 VA development letter, the Veteran explained that he was told that his back was in "very bad shape."  See Correspondence, received November 24, 1978.  

First, the evidence shows that the Veteran was diagnosed with compression fractures of the thoracic and lumbar spine as well as degenerative changes of the lumbar spine on VA examination in January 2012.

Next, service treatment records show complaints and treatment in April 1972 for an acute lumbar strain due to slouching in a chair.  The Veteran was treated again in August and September of 1972 and diagnosed with a lumbar sprain.  In February 1973, the Veteran was again treated for back pain.  In July 1974, he was diagnosed with a low back strain and no history of trauma was noted by the physician.  A physical profile serial report from August 1974 indicates a low back strain.  Additional treatment notes from October 1974 reveal a low back strain and muscle spasms.  However, the Veteran was never diagnosed with a chronic low back disability during service.  The Veteran's entrance examination did not contain any abnormalities related to the spine.  On separation examination, the Veteran affirmatively denied any history of a low back disability, but did endorse occasional knee pain and headaches.  Physical examination did not reveal any spine abnormalities as any episodes of low back pain during service appear to have been acute and transitory in nature and resolved prior to discharge from service.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current lumbar spine disability, or to have caused chronic or continuous symptoms of a lumbar spine disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current lumbar spine disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability in service or continuous symptoms of a low back disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a low back disability during service.  The service treatment records show that the Veteran was treated occasionally for back pain, but his entrance and separation examinations did not reveal any abnormalities of the spine.  After service, the Veteran has attested to the possibility of a lumbar spine injury in service on one occasion, which he said occurred in 1972.  However, the Board does not find this report of symptoms to be credible as it relates to any current spine diagnosis.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  Upon discharge from service, the Veteran affirmatively denied any recurrent back pain, but did endorse other physical health issues.  The August 1974 separation examination described the spine as normal.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back disability during service.  38 C.F.R. § 3.303(b).

There is also no evidence that arthritis was diagnosed within one year of the Veteran's separation.  Rather the first indication of treatment was in October 1978, nearly 3 years after service.  Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  Accordingly, the condition cannot be presumed to have been incurred in service.  

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.

VA treatment records from October and November 1978 reveal medical attention for back pain due to an auto accident that occurred in May 1977.  X-rays showed evidence of "crush fractures" or moderate anterior compressions of the bodies of T11, T12, and L1.  As a result of this automobile accident, the treating physician advised the Veteran that he "is likely to have recurrent attacks of backache into the unforeseeable future."  The Board notes that there is a 3-year period of time between service separation and initial treatment for the low back after the car accident.  Furthermore, the Veteran's complaints at that time were back pain due to an automobile accident and not due to service.  The evidence does not show and the Veteran has not otherwise alleged he sought treatment for a lumbar spine disability during this 3-year period.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  In June 2006, the Veteran submitted a statement in support of his claim in which he exclaimed that he was treated for back pain at the Lubbock VA Medical Center (VAMC) in 1976.  As a result, the Veteran was asked to verify if the beginning dates of treatment were correct.  In a July 2006 response, the Veteran submitted another statement that his treatment did not actually begin until May 1977.  The Board notes that this is the same period as when the motor vehicle accident occurred.

In addition to the absence of documented post-service symptomatology related to the low back for three years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  

The Veteran testified before the undersigned in October 2010.  At this time, the Veteran endorsed low back pain since 1972.  He said that the initial injury occurred when he slipped and fell during service and hit his back on a "bare concrete floor."  See Board hearing transcript, 14.  The Veteran stated that he was taken to a hospital as a result of this injury and that he has experienced low back pain since that time.  The Veteran has also contended that his initial back injury occurred during service and was subsequently aggravated by the motor vehicle accident in 1977.  As previously explained above, the Board notes that the Veteran originally filed a service connection claim for a motor vehicle accident in May 1977 and later stated that he hurt his back as a result of the accident.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of a nexus between his claimed disability and service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The lay evidence also includes the Veteran's wife and sister-in-law's statements regarding their observations of the Veteran's low back symptoms post-service.  See Buddy/Lay Statement, received March 16, 2016.  In this case, the Veteran, his wife, and sister-in-law are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  The Veteran's wife explained that she married the Veteran in May 1978 and that since then she noticed that the Veteran would complain of back pain on a daily basis.  See Buddy/Lay Statement, received March 16, 2016.  The Veteran's sister-in-law also submitted a statement, received by VA in March 2016, in which she explained that she has noticed the Veteran having back pain for the past 38 years and that the Veteran told her that his back pain was due to an injury that occurred during service.  Despite these statements, as well as the Veteran's beliefs that the low back disability is related to service, the Board finds that these statements regarding etiology and also continued symptomatology since active service, while competent, are nonetheless not credible.  Significantly, the Board finds that the reported history of continued low back problems since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  As noted above, at the Veteran's separation from service, the back was assessed as normal.  Additionally, there is a gap in treatment and at the time of his first treatment, he did not indicate any problems prior to the accident in 1977.  Furthermore, the VA examiners' opinions (as discussed below) are more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Nonetheless, as a low back disability is currently shown and the evidence reflects an in-service low back injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and service. 

A private treatment record from August 1984 indicates that the Veteran denied any back trouble or injury on a physical examination form for employment as a truck driver.

On VA examination in June 1985, the Veteran was diagnosed with a low back strain.  The examiner noted minimal spurring was present at L1-L2, but no other significant abnormality of the lumbosacral spine was found.

Another VA examination in April 1987 included x-ray studies, which showed slight compression deformity with osteophyte formation involving the anterior portion of the bodies of T11, T12, and L1.  According to the physician's assessment, these compression deformities were attributed to probable previous trauma.  The Veteran was diagnosed with a lumbosacral back strain and degenerative joint disease of the lumbosacral spine.

Private treatment records from February 1996 to January 1997 note that the Veteran experienced "heightened pain and discomfort generalized in the low back region with radiating pain to the left leg."

VA treatment records from August 2004 indicate complaints of left lower back pain.  X-rays showed mild degenerative joint disease with anterior osteophytes at all levels.  There was also mild anterior compression of T12 and T11, which the physician thought may be due to "old trauma."  In December 2005, VA treatment records reveal an assessment for lumbar and thoracic spondylosis.  The injury history attributed this diagnosis to the Veteran's slip and fall incident during service.  Additional VA treatment records from February 2006 discuss a diagnosis for grade 1 spondylolisthesis.  The Veteran endorsed onset of lower back pain in 1972 and experienced a gradual worsening of pain since then and especially in the last three to four years.

A January 2009 private medical opinion stated that the Veteran's low back disability is "more probable than not" related to the injury he incurred during service.  The physician explained that he reviewed the service treatment records for back pain and stated, "Without evidence to the contrary, it is entirely reasonable to surmise that these compression fractures were the result of the reported service connected injury." 

The Veteran received another VA examination in January 2012.  The examiner noted that the Veteran had a diagnosis for mild degenerative disc disease.  After physical examination and review of the file, the examiner opined that the Veteran's current low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "Having a lumbar strain does not predispose to compression fracture.  [It is] more likely that his current old compression fractures over the thoracolumbar space are related to the car accident in 1977 or the other one in 1996."  

An addendum VA examination opinion was obtained in March 2014.  The examiner opined that the Veteran's current lumbar degenerative disc disease was "less likely as not caused by, aggravated by, or the result of active military service."  The examiner explained that the Veteran had mechanical lumbar strains during service from 1972 to 1974.  The examiner noted that these treatment records did not indicate a severe injury as would be necessary to cause the compression fracture of three vertebrae.  The examiner stated that the May 1977 motor vehicle accident is "certainly more likely as not the cause of the Veteran's compression fractures, and certainly adequate trauma to result in such injuries."  The examiner also addressed the January 2009 private medical opinion and noted that the private examiner did not mention the Veteran's post-service motor vehicle accident in May 1977.  The VA examiner opined that the 1978 medical treatment records "clearly indicates the motor vehicle accident as the initiating injury to the Veteran's current chronic lumbar condition."  The VA examiner also found that based on the 1978 treatment records, the Veteran's lumbar condition (arthritis) did not begin within one year of service.  As a result, a low back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current low back disability.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board finds that the January 2009 medical opinion is less probative because it did not discuss whether it took into account the May 1977 motor vehicle accident as a cause of the Veteran's current low back disability.  The Board finds the January 2012 VA examination opinion and March 2014 addendum opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiners adequately considered all factors of the Veteran's medical history to explain why his current low back disability is not related to service while the private physician only took into account service treatment records, which does not accurately represent the history of the Veteran's low back disability.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and service. 

Based on the foregoing, the weight of the evidence demonstrates that a low back disability did not have its onset in service and is not otherwise related to service.  Rather, the most probative evidence establishes that a low back disability developed due to intercurrent causes post-service.  To the extent that the Veteran reports that he has had problems since service, such lay statements are inconsistent with the record and are not credible.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for a Gastrointestinal Disorder

The Veteran contends that he developed a gastrointestinal disorder as a result of service.  

First, the evidence shows that the Veteran has a current diagnosis for gastritis and gastroenteritis.  See April 2011 VA treatment records.  He was also diagnosed with gastric ulcers (December 2010) and helicobacter pylori (April 2009).  The Board notes that out of these four current diagnoses, only gastric ulcers are considered a presumptive service connected disease and will be analyzed accordingly.

Next, service treatment records show treatment for stomach pain and various related gastrointestinal issues, to include acute gastroenteritis and functional bowel syndrome.  He was also treated for acute epigastric distress, but upper gastrointestinal series and barium enemas were found to be normal.  Entrance and separation examinations do not contain any mention of stomach related abnormalities.  The Veteran also affirmatively denied any stomach issues upon discharge from service.

However, an in-service disease alone does not mandate that service connection be granted.  The in-service disease must be shown to cause his current gastric ulcer, or to have caused chronic or continuous symptoms of a gastric ulcer to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current gastric ulcer diagnosis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a gastric ulcer in service or continuous symptoms of a gastric ulcer since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a gastric ulcer during service.  The service treatment records show that the Veteran was treated occasionally for stomach pain, but his entrance and separation examinations did not reveal any abnormalities of the stomach.  Furthermore, the Veteran affirmatively denied any chronic stomach issues upon discharge from service, but did endorse other medical conditions.  As explained further below by the January 2012 VA examiner, the Veteran's current gastric ulcer diagnosis is clearly attributable to intercurrent causes.  In addition, the required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time has not been shown.  Likewise, the Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394 (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a gastric ulcer during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not have a diagnosis of a gastric ulcer within one year of his separation nor did he experience continuous symptoms of a gastric ulcer since service separation. For purposes of presumptive service connection, a gastric ulcer diagnosis is primarily based on clinical findings, and is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis.  38 C.F.R. § 3.309(a).  In addition, the diagnosis must provide an adequate basis for a differential diagnosis from other conditions with like symptomatology.  Id.  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  Id.  

After service, the Veteran testified before the undersigned in October 2010.  He endorsed continuous stomach pain since service.  Significantly, the Board finds that the reported history of continued stomach problems since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  While the Veteran is competent to endorse stomach pain, the VA examiner's opinion (as discussed below) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  As noted above, at separation from service the abdomen was described as normal and no defects or diseases were noted.  Furthermore, the Veteran denied any frequent indigestion and stomach, liver or intestinal trouble on the report of medical history that he filled out in connection with separation.  The evidence does not show and the Veteran has not otherwise alleged he sought treatment for a stomach disorder within one year of service separation.  A November 1978 record noted complaints of mid-epigastric burning and indicated the Veteran reported vomiting blood and having blood stools in 1975 but noted that a upper GI showed no ulcer.  The assessment was "ulcer disease by history."  A June 1985 Upper GI series, performed as part of a VA examination, concluded with the impression of negative upper GI series.  The first mention of a gastric ulcer diagnosis did not occur until December 2010, which is 35 years post-service.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. §§ 3.303(b), 3.309.

Nonetheless, as gastrointestinal diagnoses for gastric ulcers, gastritis, gastroenteritis, and helicobacter pylori are currently shown and the evidence reflects an in-service stomach diagnosis for gastric pain, the next question is whether there is a causal relationship between the current complaints and the in-service diagnosis.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current gastrointestinal disorders and service. 

On VA examination in June 1985, the physician's impression was a negative upper gastrointestinal series.  There were no other stomach abnormalities noted by the examiner.  The Veteran received another VA examination in April 1987.  He continued to endorse stomach problems, but the VA examiner's impression still showed a negative upper gastrointestinal series.  A May 1987 VA examination concluded with a diagnosis of irritable bowel syndrome.

VA treatment records from July 2004 indicate a diagnosis for gastritis secondary to NSAID use (a medication used for the Veteran's low back pain).  Subsequent VA treatment records show continued complaints and treatment for gastric pain.

On VA examination in January 2012, the Veteran continued to endorse stomach pain.  The examiner noted that the Veteran had current stomach conditions, to include gastric ulcers and helicobacter pylori.  The VA examiner opined that the Veteran' stomach disabilities are less likely than not attributable to his in-service stomach treatment and complaints or any other incident of military service.  The examiner reasoned that the Veteran was evaluated for stomach disorders during service and was not diagnosed with a condition during that period.  However, the examiner pointed out that the Veteran continued to use NSAID medication post-service and also used tobacco and heavily drank alcohol.  The examiner stated that "all three are risk factors for gastric pain."  The examiner explained that NSAID use is known to cause damage or aggravate a stomach condition beyond the natural progression of the disease.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Finally, as the Veteran's claim for service connection for a gastrointestinal disorder is also based on his assertion that it was caused by his NSAID use for low back pain (i.e. secondary service connection), it must be denied as a matter of law because service connection has not been awarded for a low back disability.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

After a full review of the record, the weight of the evidence demonstrates that a gastrointestinal disorder did not have its onset in service, was not chronic or continuous since service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in January 2012.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Additionally, an addendum opinion was obtained in March 2014.  This opinion reviewed the records and provided a full rationale for the opinions provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2014.  The Board instructed the AOJ to obtain an addendum opinion for the low back disability and then to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a low back disability is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

In a September 2015 rating decision, the RO granted an increased 10 percent evaluation for chondromalacia of the right knee and an increased 10 percent evaluation for chondromalacia of the left knee.  In September 2015, the Veteran filed a notice of disagreement on VA Form 21-0958 with this rating decision.  However, the requisite statement of the case for this rating issue has not been issued.  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to increased evaluation in excess of 10 percent for chondromalacia of the right knee and an increased evaluation in excess of 10 percent for chondromalacia of the left knee. Only if the Veteran perfects an appeal should the claim be certified to the Board.

 The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


